DETAILED ACTION
This action is in response to the amendment filed on 4/8/2022. 
Claims 1-4, 8-14, 18-28, 32-34, 36-37 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 4/8/2022 with respect to the claims  have been fully considered and are persuasive.  The rejection of the claims 1-4, 8-14, 18-28, 32-34 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 8-14, 18-28, 32-34, 36-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a video codec determining a new scaling list predicted from a reference scaling list in which a set of default values used to determine the new scaling list is utilized if a set of scaling list does not include a scaling list with an ID number, the set of scaling list is determined to not include the scaling list with the ID number by determining that the ID number divided by 3 has a remainder of 0 or 1, or by determining that the video data is coded without chroma components and that the ID number corresponds to a scaling list for a chroma components, the determining that the video data is coded without chroma components comprises receiving a syntax element indicating that scaling lists are not included for chroma components.

Prior art was found for the claims as follows:

- Lim et al. (US9866839B2)
Lim discloses a video codec determining a new scaling list predicted from a reference scaling list in which a set of default values used to determine a scaling matrix associated with the new scaling list is utilized if a set of scaling list does not include a scaling list with an ID number.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 11, 25, 32 and 36, a video codec determining a new scaling list predicted from a reference scaling list in which a set of default values used to determine a scaling matrix associated with the new scaling list is utilized if a set of scaling list does not include a scaling list with an ID number, the set of scaling list is determined to not include the scaling list with the ID number by determining that the ID number divided by 3 has a remainder of 0 or 1, or by determining that the video data is coded without chroma components and that the ID number corresponds to a scaling list for a chroma components, the determining that the video data is coded without chroma components comprises receiving a syntax element indicating that scaling lists are not included for chroma components.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481